Citation Nr: 0102090	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-22 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for infectious 
hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had active service from May 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied an increased (compensable) 
rating for infectious hepatitis.  The case is ready for 
appellate review.  


FINDING OF FACT

The veteran's infectious hepatitis is healed and 
nonsymptomatic and is manifested by a history of hepatitis in 
1954 with some complaints of current gastrointestinal 
discomfort without current liver disease; there is no 
demonstrable liver damage with mild gastrointestinal 
disturbance.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for infectious 
hepatitis have not been met. 38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7345 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his service-connected residuals of 
infectious hepatitis warrant a compensable evaluation.  In 
such cases, VA has a duty to assist the veteran in developing 
facts which are pertinent to that claim.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In the present case, the Board finds 
that all relevant facts have been properly developed, and 
that all relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  That evidence includes the veteran's 
service medical records, records of treatment following 
service, report of VA rating examination, and statements and 
argument made by and on the veteran's behalf.  The Board has 
not been made aware of any additional relevant evidence which 
is available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See Veterans Claims Assistance Act 
of 2000.  

Service medical records show that the veteran contracted 
infectious hepatitis in service.  Service connection was 
granted for infectious hepatitis in a March 1955 rating 
decision, and a 0 percent of noncompensable rating was 
assigned as of July 1954.  That rating has remained in effect 
until the present time.  The veteran's current claim for 
increase was received at the RO in February 1998.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  The evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2000).  

The veteran's infectious hepatitis has been evaluated as 0 
percent disabling or noncompensable under Diagnostic Code 
7345.  See 38 C.F.R. § 4.114, Diagnostic Code 7345.  Under 
Diagnostic Code 7345, infectious hepatitis with marked liver 
damage manifested by liver function tests and marked 
gastrointestinal symptoms or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy warrants a 100 
percent evaluation.  Infectious hepatitis with moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression warrants a 60 
percent evaluation.  Infectious hepatitis with minimal liver 
damage with associated fatigue, anxiety and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures warrants a 
30 percent evaluation.  Infectious hepatitis with 
demonstrable liver damage with mild gastrointestinal 
disturbance warrants a 10 percent evaluation.  Infectious 
hepatitis which is healed and nonsymptomatic is 
noncompensable.  38 C.F.R. § 4.114, Diagnostic Code 7345 
(2000).  

The medical evidence includes private treatment records as 
well as a report of VA examination.  Records from Central 
Dupage Hospital dated in 1992 show a normal appearing liver 
and spleen and possible kidney adenopathy.  Records from 
Loyola University Medical Center show a reported history of 
hepatitis in 1953.  In December 1996, an ultrasound of the 
abdomen was performed to evaluate complaints of pain.  The 
report indicates prominent cortical bulge in the left kidney 
which is likely developmental in origin.  The liver was of 
homogeneous echo texture, there was no evidence of 
intrahepatic biliary ductal dilatation or focal parenchymal 
lesions.  Records from Elmhurst Memorial Hospital show 
evaluation for possible pancreatitis in May and June 1996.  

The veteran submitted an article about a physician who died 
of liver disease related to hepatitis contracted years 
earlier in service.  

The veteran was afforded a VA examination in June 1998.  He 
complained of pain in the right upper quadrant of the 
abdomen, especially when lying on his belly, for the past two 
or three years which he thought might be related to his 
hepatitis.  He indicated that he was not on any medication 
for his complaints.  The veteran weighed 215 pounds and was 5 
foot 8 inches tall.  The abdomen was observed to be soft, 
bulging, with no abnormal palpable masses, tenderness, or 
ascites.  Liver function tests were also conducted and 
apparently showed no abnormalities.  The examiner concluded 
that the examination revealed no evidence of current liver 
disease.  

Upon review of the entire record, the Board concludes that 
the veteran's manifestations of infectious hepatitis do not 
warrant a compensable evaluation.  There is no evidence of 
demonstrable liver damage with mild gastrointestinal 
disturbance.  None of the medical evidence suggests any liver 
abnormality.  Findings regarding the liver remain negative.  
It has not been suggested by any health care provider that 
the veteran's reported abdominal distress is related to his 
liver or his history of hepatitis.  Furthermore, although the 
Board has reviewed the newspaper clipping about the VA 
medical doctor's death, this does not tend to prove that the 
veteran has current liver damage.  Thus, the preponderance of 
the evidence is against the claim for a compensable rating 
for hepatitis.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  Although the 
veteran has asserted that he has been impaired due to the 
condition, the Board finds no suggestion of the presence of 
factors which would seriously interfere with the ability to 
work.  It was noted that the veteran retired in 1991 from 
construction work.  The Board does not find that the current 
residuals of hepatitis cause employment interference that 
could be considered marked.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In denying the veteran's claim for an increased rating, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for infectious 
hepatitis is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

